COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     BP Automotive LP d/b/a Bossier Dodge v. RML Waxahachie Dodge,
                         LLC, RLJ-McLarty_Landers Automotive Holdings, LLC, RmL
                         Waxahachie Ford, LLC, RML Waxahachie GMC, LLC

Appellate case number:   01-12-00085-CV

Trial court case number: 10030B

Trial court:             87th District Court of Freestone County

       Appellant moves to allow George H. Fibbe, of Yetter Coleman LLP, to withdraw
as its counsel of record. See TEX. R. APP. P. 6.5. The motion is granted. Kevin J.
Terrazas, also of Yetter Coleman LLP, will continue as appellant’s counsel of record on
appeal.
       It is so ORDERED.



Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: May 7, 2013